Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 04/23/2021.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh et al. (US Patent 10,388,277 B1).
Regarding Claim 10, Ghosh teaches a method (see Fig.1, Fig.3 and Col.9, Line 41-45), comprising:
determining, by a computing device, that an audio communication associated with a request for output of one or more content items cannot be recognized (see Fig.3 (306) and Col.9, Line 66 – Col.10, Line 5);
determining, based on the determining that the audio communication cannot be recognized and on data indicating one or more other computing devices associated with a source of the audio communication, a second computing device (see Fig.1 (102,104), Fig.2 (208), Fig.3 (306,308) an Col.6, Line 32-47, determining to use a remote server for processing the audio communication);
causing sending of the audio communication to the determined second computing device (see Fig.1 (102,112), Fig.3 (308) and Col.10, Line 10-19);
receiving, from the second computing device, an indication of the one or more content items (see Fig.1 (102,114), Fig.3 (312) and Col.10, Line 39-49, receiving an indication of one or more tasks to be executed);
and causing, based on the received indication, output of the one or more content items (see Fig.3 (314) and Col.10, Line 63-67).
Regarding Claim 11, Ghosh further teaches updating, based on the received second audio communication and the first audio communication, data used to perform speech recognition processing of the first audio communication (see Fig.2 (214) and Col.6, Line 47-52, updating local speech library based on the speech recognition results from the remote device).
Regarding Claim 13, Ghosh further teaches wherein the sending of the message is further based on additional input indicating one or more actions associated with the determining that the first audio communication cannot be recognized (see Fig.1 (112,114), Fig.3 (308) and Col.10, Line 10-19, sending the audio input is based in the second portion of the input that cannot be recognized, and the second portion indicates specific tasks to be executed).
Regarding Claim 15, Ghosh further teaches determining, before the sending of the message to the second device, a speech recognition assistance mode associated with the first device (see Fig. (208) and Col.6, Line 32-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 12, 14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US Patent 10,388,277 B1) in view of Fume et al. (US Pub. 2017/0270086 A1).
Regarding Claim 1, Ghosh teaches a method (see Fig.1, Fig.3 and Col.9, Line 41-45), comprising:
receiving, for audio recognition processing, a first communication from a user a first user (see Fig.1 (102,110), Fig.3 (302), Col.4, Line 6-12 and Col.9, Line 51-55), wherein the first audio communication comprises a request for performance of an operation by a first device (see Fig.3 (314) and Col.10, Line 63-67);
determining that the first audio communication cannot be recognized (see Fig.3 (306) and Col.9, Line 66 – Col.10, Line 5);
and sending a message comprising at least a portion of the first audio communication to a second device (see Fig.1 (104,112), Fig.3 (308) and Col.10, Line 10-19).
Ghosh fails to teach receiving, from the second device, a second communication that comprises a recognizable version of the first audio communication, wherein a second user is associated with the second device, and wherein the second user is associated with recognizing audio from the first user.
Fume, however, teaches receiving, from a second user at a second device, a second communication that comprises a recognizable version of the first audio communication (see Fig.1 (20-1,20-2) and paragraphs [0036-0037], second user provides correction to the first audio communication from the first user), wherein the second user is associated with recognizing audio from the first user (see Fig.1 (20-1,20-2) and paragraph [0037]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Ghosh’s method the step for receiving, from a second user at a second device, a second communication that comprises a recognizable version of the first audio communication, second user provides correction to eth first audio communication from the first user, wherein the second user is associated with recognizing audio from the first user. The motivation would be to enable a second user at a second device to make a correction to the first audio communication that cannot be recognized.
Regarding Claim 2, Ghosh teaches wherein the operation comprises output of one or more content items (see Fig.1 (114) and Col.5, Line 21-33, task items with instructions), but fails to teach causing, based on the received second audio communication, the first device to perform the operation.
Ghosh, however, teaches causing the first device to perform an operation based on additional information received from a second device (see Fig.3 (314) and Col.10, Line 49-67).
Fume teaches receiving a second audio communication from a second user to make a correction to the first audio communication (see Fig.1 (20-1,20-2) and paragraphs [0036-0037]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Ghosh’s method the step for causing, based on a second audio communication received, the first device to perform the operation. The motivation would be to use an additional audio communication information or a corrected audio communication to execute an operation at the first device.
Regarding Claims 3 and 18, Ghosh further teaches updating, based on the received second audio communication and the first audio communication, data used to perform speech recognition processing of the first audio communication (see Fig.2 (214) and Col.6, Line 47-52, updating local speech library based on the speech recognition results from the remote device).
Regarding Claim 4, Ghosh teaches sending a message comprising at least a portion of the first audio communication to a second device (see Fig.1 (104,112), Fig.3 (308) and Col.10, Line 10-19); and providing an indication of an operation (see Fig.1 (102,114), Fig.3 (314) and Col.10, Line 49-67), but fails to teach wherein the message causes the second device to output a user interface for providing an indication of an operation.
Fume, however, teaches causing a second device to output a user interface for enabling a second user to input additional information to correct a first audio communication (see Fig.1 (20-1,20-2) and paragraphs [0036-0037]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Ghosh’s method the step for causing the second device to output a user interface for providing an indication of an operation. The motivation would be to enable a second user at a second device to input additional audio communication information or a corrected audio communication in order to execute an operation at the first device.
Regarding Claims 5 and 19, Ghosh further teaches determining, based on the determining that the first audio communication cannot be recognized and on data indicating one or more computing devices associated with a source of the first audio communication, the second device (see Fig.1 (102,104), Fig.2 (208), Fig.3 (306,308) and Col.6, Line 32-47, determining to use the remote server when the first audio communication cannot be recognized).
Regarding Claim 6, Ghosh further teaches wherein the sending of the message is further based on additional input indicating one or more actions associated with the determining that the first audio communication cannot be recognized (see Fig.1 (112,114), Fig.3 (308) and Col.10, Line 10-19, sending the audio input is based in the second portion of the input that cannot be recognized, and the second portion indicates specific tasks to be executed).
Regarding Claim 7, Ghosh further teaches wherein the first device is located in the premises and the second device is located remote from the premises (see Fig.1 (102,104,106) and Col.4, Line 6-20).
Regarding Claims 8 and 20, Ghosh further teaches determining, before the sending of the message to the second device, a speech recognition assistance mode associated with the first device (see Fig. (208) and Col.6, Line 32-40).
Regarding Claim 9, Fume further teaches performing speech recognition processing of the second audio communication (see Fig.1 (20-1,20-2) and paragraphs [0036-0037]); and determining that a result, of the speech recognition processing of the second audio communication, corresponds to a valid input to the first device (see Fig.1 (20-1,20-2) and paragraphs [0036-0037], second audio communication for correcting the first audio communication).
Regarding Claim 12, Ghosh teaches providing an indication of the one or more content items (see Fig.1 (102,114), Fig.3 (312) and Col.10, Line 39-49, indication of one or more tasks to be executed), but fails to teach causing the second device to output a user interface.
Fume, however, teaches causing a second device to output a user interface for enabling a second user to input additional information to correct a first audio communication (see Fig.1 (20-1,20-2) and paragraphs [0036-0037]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Ghosh’s method the step for causing the second device to output a user interface for providing an indication of an operation. The motivation would be to enable a second user at a second device to input additional audio communication information or a corrected audio communication in order to execute an operation at the first device.
Regarding Claim 14, Ghosh teaches the method of Claim 10, but fails to teach the steps for receiving a second audio communication; performing speech recognition processing of the second audio communication; and determining that a result, of the speech recognition processing of the second audio communication, corresponds to a valid input to a device associated with the audio communication.
Fume, however, teaches receiving a second audio communication (see Fig.1 (20-1,20-2) and paragraphs [0036-0037], second user at a second device makes correction to the first audio communication); performing speech recognition processing of the second audio communication (see Fig.1 (20-1,20-2) and paragraphs [0036-0037]); and determining that a result, of the speech recognition processing of the second audio communication, corresponds to a valid input to the first device (see Fig.1 (20-1,20-2) and paragraphs [0036-0037], second audio communication for correcting the first audio communication).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Ghosh’s method the steps for receiving a second audio communication; performing speech recognition processing of the second audio communication; and determining that a result, of the speech recognition processing of the second audio communication, corresponds to a valid input to a device associated with the audio communication. The motivation would be to enable a second user at a second device to make a correction to the first audio communication that cannot be recognized.
Regarding Claim 16, Ghosh teaches a method (see Fig.1, Fig.3 and Col.9, Line 41-45), comprising:
receiving, for speech recognition processing, an audio communication comprising a request, by a first user, for performance of an operation by a first device (see Fig.1 (102,110), Fig.3 (302) and Col.9, Line 51-55);
determining that the audio communication cannot be recognized (see Fig.3 (306) and Col.9, Line 66 – Col.10, Line 5);
and causing, based on the received additional information, performance of the operation (see Fig.3 (308,312,314) and Col.10, Line 63-67).
Ghosh fails to teach causing output, via a second device associated with a second user, of a user interface for providing additional information about the audio communication; and receiving, from the second device, the additional information.
Fume, however, teaches causing a second device to output a user interface for enabling a second user to input additional information to correct a first audio communication (see Fig.1 (20-1,20-2) and paragraphs [0036-0037]).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Ghosh’s method the steps for causing output, via a second device associated with a second user, of a user interface for providing additional information about the audio communication; and receiving, from the second device, the additional information. The motivation would be to enable a second user at a second device to input additional audio communication information or a corrected audio communication in order to execute an operation at the first device.
Regarding Claim 17, Ghosh further teaches wherein the operation comprises output of one or more content items (see Fig.1 (114) and Col.5, Line 21-33, task items with instructions).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672